Citation Nr: 0829809	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-06 927	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran was a Philippine Scout with active service from 
September 1946 to May 1949. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant's disagreement with that decision led to this 
appeal.  


FINDINGS OF FACT

1.  In a May 2004 decision, the RO denied reopening of the 
claim of entitlement to service connection for the cause of 
the veteran's death on the basis that the evidence was not 
sufficient to establish a causal relationship between any 
death-causing service and the veteran's active service; the 
appellant filed a notice of disagreement with the denial of 
the reopening, and the RO issued a statement of the case, but 
the appellant did not perfect her appeal.  

2.  Although new evidence has been added to the record since 
the May 2004 decision, it does not, either alone or when 
considered with the evidence previously of record, raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for the cause of the 
veteran's death.  




CONCLUSIONS OF LAW

1.  The May 2004 RO decision that denied reopening of the 
claim for service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2007).  

2.  Evidence received since the May 2004 RO decision is not 
new and material, and the previously denied claim for service 
connection for the cause of the veteran's death may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 Fed. Reg. 23353 (Apr. 30, 2008).  

With respect to a claimant seeking to reopen a previously 
denied service connection claim, VA's duty to notify includes 
advising the claimant of evidence and information necessary 
to reopen the claim and notice of the evidence and 
information necessary to establish entitlement to the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the United States Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim to reopen, VA must look at the bases for the 
denial in the prior decision and provide the claimant with 
notice that describes what evidence would be necessary to 
substantiate that element or those elements of the underlying 
claim that were found insufficient in the previous denial.  
Id.  

In this case, in a letter dated in January 2006, which was 
prior to the initial adjudication of the claim on appeal, the 
RO told the appellant that new and material evidence was 
needed to reopen the claim for service connection for the 
cause of the veteran's death.  The RO explained that the 
claim had previously been denied because the evidence was not 
sufficient to establish a causal relationship between any 
death-causing condition and the veteran's active duty service 
and that the evidence she submitted must relate to that fact.  
The notified the appellant that to qualify as new, the 
evidence must be in existence and be submitted to VA for the 
first time, and that although VA would make reasonable 
efforts ho help her obtain currently existing evidence, it 
could not obtain a medical opinion until her claim was 
successfully reopened.  The RO explained that to be 
considered material, the additional existing evidence must 
pertain to the reason her claim was previously denied and 
must raise a reasonable possibility of substantiating her 
claim.  The RO further explained that the evidence could not 
simply be repetitive or cumulative of evidence of record when 
VA previously decided her claim.  The RO notified the 
appellant that to support her claim for benefits, the 
evidence must show that the veteran died while on active duty 
or that he died from a service-connected injury or disease.  

In the January 2006 letter, the RO notified the appellant as 
to what information and evidence she should provide and what 
evidence VA would obtain.  The RO requested that the 
appellant tell VA about any other evidence or information 
that she thought would support her claim and specifically 
requested that she send any evidence in her possession that 
pertains to her claim.  In addition, in a February 2008 
letter to the appellant, the RO outlined how VA determines a 
disability rating and effective date when it finds a 
disability to be service connected.  

In view of the foregoing, the Board finds the appellant was 
effectively informed to submit all relevant evidence in her 
possession and that she received notice of the basis of the 
prior denial of service connection for the cause of the 
veteran's death, the evidence needed to substantiate the 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the February 2008 letter that 
provided notice pertaining to how VA determines disability 
ratings and effective dates was after the initial 
adjudication of the claim and was not followed by curative 
readjudication of the claim as contemplated by the courts.  
Despite this, the Board finds no prejudice to the appellant 
in proceeding with the issuance of this decision.  In this 
case, only the matter of effective date would be pertinent to 
the appellant's claim of service connection for the cause of 
the veteran's death, but as there is no new and material 
evidence to reopen the previously denied claim, any question 
as to effective date is rendered moot. 

The Board also finds that VA has complied with its duty to 
assist by aiding the appellant in offering to obtain evidence 
and by affording her the opportunity provide hearing 
testimony.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the claims file, and the appellant does not 
appear to contend otherwise.  Because new and material 
evidence has not been presented to reopen the claim for 
service connection for the cause of the veteran's death, VA 
has no duty to obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the appellant, and thus, 
no additional assistance or notification is required.  The 
appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  

Relevant law and regulations

Service connection for cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including arteriosclerosis and 
hypertension, if manifested to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Service connection may also be established for 
disease diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Finality - new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2007).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not  previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the added evidence is presumed 
credible unless is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

Background and analysis

In a rating decision dated in September 1963, the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death on the basis that the 
evidence did not show the veteran's death, reported to be due 
to meningitis, was related to his military service.  The RO 
notified the appellant of the decision and informed her of 
her appellate rights.  The appellant did not file a notice of 
disagreement, and the September 1963 decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Thereafter, in a May 2004 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  The RO denied reopening of the claim 
because it found no evidence had been submitted to show the 
veteran's death-causing condition, shown as meningitis on the 
death certificate and reported as "meningitis (heart 
disease)" by neighbors of the veteran, was incurred in or 
related to service.  The appellant filed a notice of 
disagreement, and the RO issued a statement of the case in 
June 2004, which was sent to the appellant in July 2004.  The 
appellant did not file a substantive appeal, and the May 2004 
decision is final.  Id.  

Evidence of record at the time of the May 2004 rating 
decision included WD AGO Form 53, Enlisted Record and Report 
of Separation Honorable Discharge showing the veteran's 
service dates and showing gunner as his military occupational 
specialty, his service medical records showing no finding, 
treatment, or diagnosis of disease or injury other than a 
sprained left ankle, and certificates of death for the 
veteran, issued by the Local Civil Registrar of San Juan, La 
Union, dated in February 1963 and July 2003, both listing the 
veteran's date of death in September 1962 and both listing 
the cause of the veteran's death as meningitis.  In a 
certificate dated in April 2004, the Mayor of the 
Municipality of San Juan stated that the veteran died in 
September 1992 and was buried in the San Juan Public 
Cemetery.  The appellant submitted a photograph of herself at 
the veteran's tomb.  

Other evidence of record included a May 1949 Philippine 
Citizenship Affidavit signed by the veteran, , a May 1949 
certificate of honorable discharge from the Army of the 
United States, and a May 1949 certificate of appreciation for 
the veteran's service as a Philippine Scout, signed by the 
Commander of the Headquarters Philippines Command.  Also of 
record was a certificate from the President of the United 
State honoring the veteran's memory in recognition of his 
service to the Armed Forces of the United States.  

In May 2004, the record also included a January 2004 joint 
affidavit from two men stating they were in service with the 
veteran and that after one year in service the veteran was 
appointed as a gunner "while he got disability bacterial 
infection, asmathic [sic] heart diseases or miningitis [sic] 
death, covering death due to service condition from military 
service."  Also of record was a joint affidavit from two 
neighbors of the veteran who stated they knew the veteran 
personally and that he was suffering from chronic heart 
disease after he joined the service.  They stated that 
sometime in 1962, the veteran often complained of discomfort 
in his respiration due to heart disease, and that at the 
request of the veteran's wife, they took the veteran to Lorma 
Hospital.  They further stated that in September 1962, hours 
after he was brought back to his residence from Lorma 
Hospital, the veteran died due to "meningitis (heart 
disease)."  They further stated that they attested to the 
truth that the veteran died due to heart disease.  In a 
letter dated in April 2004, the Medical Director of Lorma 
Medical Center certified that the medical center had 
discarded old records and could not furnish data regarding 
the veteran in 1962 and thereabouts.  

Evidence added to the record since the May 2004 RO decision 
includes an August 2004 letter from Lorma Medical Center 
confirming that old records had been discarded and it has not 
records for the veteran.  This is essentially duplicative of 
the prior letter from Lorma Medical Center.  Also added to 
the record were copies of certificates concerning the 
veteran's service and his Philippine Citizenship Affidavit, 
all of which were previously of record.  

The other evidence added to the record since May 2004 is 
another death certificate issued by the Local Civil Registrar 
of San Juan, La Union, and dated in July 2004.  It sates that 
the veteran died in September 1962 and lists the cause of 
death as "Ashmatic Heart Disease."  It states the 
certification is issued to OCRG - National Statistics Office 
- EDAA Corner Times St., Quezon City.  This evidence is 
certainly new as it is a death certificate showing "Ashmatic 
Heart Disease" as the cause of the veteran's death, which is 
different from death certificates from the Local Civil 
Registrar of the same municipality who in February 1963 and 
July 2003 listed meningitis as the cause of the veteran's 
death.  

Although this evidence is new and relates to the cause of the 
veteran's death (in this certificate stated to be "Ashmatic 
Heart Disease"), the Board cannot find that either alone or 
when considered with the evidence previously of record that 
its raises a reasonable possibility of substantiating the 
claim.  Alone, it only addresses the cause of death and does 
not in any way relate it to service.  When considered with 
the January 2004 affidavit of fellow servicemen who said the 
veteran got bacterial infection, asthmatic heart disease or 
meningitis in service, it does not raise a reasonable 
possibility of substantiating the claim.  This is because the 
statement in the affidavit (previously of record) was made by 
lay persons who are not competent to opine on medical matters 
such as diagnoses, and their assertion that the veteran had 
specific diagnoses in service, i.e., bacterial infection, 
asthmatic heart disease, or meningitis, is entitled to no 
weight of probative value.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Likewise, when the July 2004 death certification with the 
cause of death listed as "Ashmatic Heart Disease" is 
considered with the April 2004 joint affidavit of the 
veteran's neighbors, it does not raise a reasonable 
possibility of substantiating the claim.  The neighbors' 
statement that the veteran was suffering from chronic heart 
disease after he joined the service is without probative 
value because as lay persons the neighbors are not competent 
to say the veteran had chronic heart disease in service.  The 
Board acknowledges that these individuals could have observed 
the veteran had discomfort in his respiration in 1962 and 
could recall that they took him to the hospital in 
September 1962, but they are not competent to say that the 
veteran died due to "meningitis (heart disease)" nor are 
they competent to say that the veteran died due to heart 
disease.  These statements by lay persons are of no probative 
value.  Id.  

In view of the foregoing, the Board finds that either alone, 
or when considered with the evidence previously of record, 
including one or both of the joint affidavits previously of 
record, the newly received death certification showing the 
cause of the veteran's death as "Ashmatic Heart Disease" 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board concludes therefore that new 
and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death, and the appeal must be 
denied.  



						(continued on next page)




ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened, and the benefit sought 
on appeal is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


